Citation Nr: 0411871	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-23 930	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Propriety of the initial evaluation for peripheral 
neuropathy of the right lower extremity, currently evaluated 
as 10 percent disabling.

2.  Propriety of the initial evaluation for peripheral 
neuropathy of the left lower extremity, currently evaluated 
as 10 percent disabling.



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had recognized active service with the United 
States Armed Forces from April 1943 to November 1945.

This appeal arises from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines.  In this decision, 
the RO granted secondary service connection for peripheral 
neuropathy of both lower extremities and awarded each 
extremity a 10 percent evaluation effective from February 
2002.  

The November 2002 rating decision also evaluated the 
veteran's residuals of a gunshot wound (GSW) to the neck and 
peripheral neuropathy of both upper extremities.  In 
addition, a rating decision of May 2003 denied the veteran's 
claim for a total disability rating due to individual 
unemployability (TDIU).  He submitted timely notice of 
disagreements (NOD) to all these issues.  A Statement of the 
Case (SOC) regarding the issues decided in November 2002 was 
sent to the veteran the first day in July 2003.  A VA Form 9 
(Appeal to the Board of Veterans' Appeals) was submitted by 
the veteran approximately one week later.  On this form, the 
veteran marked the box indicating that he was not appealing 
all issues noted in the SOC.  His contentions only indicated 
disagreement that the peripheral neuropathy of the lower 
extremities had not been given a higher evaluation and that 
evidence regarding his individual unemployability had yet to 
be considered by VA.  See 38 U.S.C.A. § 7105(d)(3)-(5) (West 
2002); 38 C.F.R. § 20.202 (2003)(If the SOC addressed several 
issues, the substantive appeal must either indicate that the 
appeal is being perfected as to all of these issues or must 
specifically identify the issues appealed.)  VA provided the 
veteran with a SOC regarding its denial of TDIU in late 
August 2003.  The cover letter to this SOC informed the 
veteran of the need for him to submit a substantive appeal in 
order to receive appellate review of the issue of TDIU, and 
he was provided with a copy of the appropriate VA Form 9.  A 
completed VA Form 9 in response to the August 2003 SOC has 
yet to be received by VA.

Based on the above facts, the Board finds that the issues of 
increased evaluations for the veteran's GSW to the neck, 
peripheral neuropathy of both upper extremities, and TDIU are 
not properly before it at the present time.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200 (An appeal consists of a timely 
filed NOD in writing and, after a SOC has been furnished, a 
timely filed substantive appeal.)  In addition, these matters 
are not inextricably intertwined with the issues on appeal.

As discussed below, the issues on appeal are being REMANDED 
to the RO via the Veterans Benefits Administration's Appeals 
Management Center (VBA AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

A review of the claims file indicates that VA has yet to 
provide the veteran with adequate notification of its duty to 
assist.  While the SOC of July 2003 did inform the veteran of 
the laws and regulations governing the duty to assist, he was 
not informed about information and evidence not of record 
that is necessary to substantiate the claim, informed about 
the information and evidence that VA will seek to provide, 
informed about the information and evidence he is expected to 
provide, nor was he requested to provide all pertinent 
evidence in his possession.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The VCAA also requires notification of VA's duty to notify 
and assist prior to the initial adjudication of any claimed 
issues.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In the 
current case, no duty to assist notification preceded the 
RO's initial adjudication of the issues on appeal in November 
2002.  On remand, VA must provide adequate notification of 
its duty to assist the veteran and, afterwards, conduct a de 
novo adjudication of the issues on appeal.

In addition, the veteran has identified both private and VA 
facilities that have treated his peripheral neuropathy.  A 
review of the claims file indicates that these treatment 
records have not been developed by the RO.  On remand, these 
records should be appropriately developed.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c); see also Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992)(VA's duty to assist 
requires that it obtain all pertinent medical records which 
have been called to its attention by the claimant and by the 
evidence already of record.)

The veteran was initially provided with VA compensation 
examinations in March and April 2002.  These examiners noted 
that they had reviewed the claims file.  However, the 
examiners who conducted the latest VA compensation 
examinations in May 2003 clearly indicated that the veteran's 
claims file was not available for review.  Little to no 
medical history was noted on these reports.  As it does not 
appear that the medical evidence has been fully developed, 
nor the available medical history provided to the latest VA 
examiners, the Board finds that these compensation 
examinations are inadequate for VA purposes.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994)(A VA compensation 
examination must consider records of prior medical 
examination and treatment in order to assure a fully informed 
examination.)  On remand, a new compensation examination must 
be obtained and the examiner given the opportunity to review 
the veteran's complete medical history.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the VBA AMC for the 
following:

1.  The VBA AMC should conduct a review 
of the claims file and ensure that all 
appropriate notification and development 
action required by the VCAA have been 
completed.  Notification should be 
provided to the veteran that informs him: 
(1) about the information and evidence 
not of record that is necessary to 
substantiate his claims; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence he is expected 
to provide; and (4) requests that he 
provide evidence or information in his 
possession that is pertinent to the 
current claims.  Before further 
adjudication is undertaken, such notice 
must be provided for the issues on 
appeal. 

2.  The VBA AMC should contact the 
veteran and request that he identify all 
treatment for his peripheral neuropathy 
he has received since February 2002.  In 
addition, he should be requested to sign 
the appropriate release forms so that VA 
may obtain any private medical treatment.  
Signed release forms should specifically 
be requested for Dr. Durano, Santo Tomas 
University Hospital, St. Vincent 
Hospital, and Philippine General 
Hospital/University of the Philippines.  
All treatment records must be directly 
requested from the identified physicians 
and/or facilities.  All evidence or 
responses received must be associated 
with the claims file.

3.  The VBA AMC should contact the 
veteran and ask him to fully identify the 
VA facility he referred to in his letter 
dated October 14, 2002 as "your Out-
Patient Clinic."  If the veteran 
provides sufficient information that 
leads to the identification of this 
facility, VBA AMC must request all 
inpatient and outpatient treatment 
records in its possession.  Development 
of this evidence must continue until the 
VBA AMC can determine for the record 
(with appropriate reasons and bases) that 
these records no longer exist or further 
development would be futile.  All 
evidence or responses received must be 
associated with the claims file.

4.  After the above development has been 
completed and all records received 
incorporated into the claims file, make 
arrangements with the appropriate medical 
facility for the veteran to be afforded a 
VA neurological examination to determine 
the current severity of the service-
connected peripheral neuropathy of both 
legs.  Send the claims folder to the 
examiner for review.  Please provide the 
examiner with the following instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  
After a review of the medical evidence in 
the claims file, the examiner should 
answer the following questions:

Please evaluate the current 
symptomatology and functional loss 
attributed to the veteran's service-
connected peripheral neuropathy of 
both lower extremities.  Does this 
disorder result in 1) foot 
drop/slight droop of first phalanges 
of all toes, 2) inability to 
dorsiflex foot and/or loss of 
extension of proximal phalanges of 
toes, 3) loss of abduction of the 
foot, 4) weakened adduction of the 
foot, and/or 5) anesthesia of the 
foot and toes?
In your best medical judgment, is 
the peripheral neuropathy best 
characterized as mild, moderate or 
severe in nature?  Please provide an 
opinion on each lower extremity.
Please provide an opinion on the 
industrial inadaptability 
(interference with ability to work) 
caused by the peripheral neuropathy 
of the lower extremities.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Thereafter, readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  In 
compliance with the requirements of the 
VCAA, the VBA AMC should provide an 
initial rating decision of the issues on 
appeal. 

If the decision with respect to any claim 
on appeal remains adverse to the veteran, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable period of 
time within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 (2003).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




